Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 92 and 100 are objected to because of the following informalities:  In claim 92, lines 2-3, the recitation “at a location spaced apart from the axis of rotation of the cutting tool” is redundant.  In claim 100, “,” preceding the period at the end of the claim should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 91 and 99-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 91 and 99, a broad range or limitation followed by linking terms (e.g., preferably) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
In claim 100, the claim recites “an adaptor according to claim 98” but the claimed subject matter cannot be clearly ascertained since claim 98 has been cancelled.
Claim Rejections - 35 USC § 102
Claims 85-86, 88, 91-93, 95-97, and 99-102 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2010/106284 issued to Rouyer.
Regarding claim 85, Rouyer discloses all the positively recited elements of the invention including an adaptor for a food processor having a rotating drive, the adaptor comprising:
a frame (e.g., 14); 
the frame being supported by the food processor (e.g., fig. 1);
a support (e.g., 15) for a cutting tool (e.g., 2 or 3), wherein the frame is arranged to permit the cutting tool to pick up drive from the rotating drive (e.g., 23-24 via 16-18) so as to allow the cutting tool to rotate about an axis (e.g., at 9) that is offset from the axis of rotation of the rotating drive (e.g., 23 and 24 collectively, fig. 3); and
wherein the adaptor or food processor is provided with a lid (e.g., 4) having a feed tube (e.g., 6), and wherein the frame is configured to align the cutting tool with the feed tube when the cutting tool is supported by the frame (e.g., the cutting tool is aligned with the feed tube when the lid is mounted on the frame).
Regarding claim 86, Rouyer teaches the frame is arranged to support the cutting tool to pick up drive at a location spaced apart from the axis of rotation of the cutting tool (e.g., the axis of rotation 9 is spaced apart from a location where peripheral cutouts 17-18 engage the drive member 16 and the driver 22).
Regarding claim 88, Rouyer teaches an engagement formation (e.g., 16) for engaging the rotating drive of the food processor, and a transmission (e.g., 22) for transmitting drive from the rotating drive to the cutting tool.
Regarding claim 91, Rouyer teaches the frame is adapted to be fixed relative to the food processor, OR wherein the formation is adapted to cooperate with the food processor, wherein the formation engages with the food processor to prevent rotation of the frame with the rotating drive; preferably, the adaptor is bodily static in use, OR wherein the formation is spaced apart from the axis of rotation of the cutting tool, preferably wherein the formation is only provided at a location spaced apart from the axis of rotation of the cutting tool (e.g., the element 14 is fixed relative to the food processor).
Regarding claim 92, Rouyer teaches the frame is arranged to support the cutting tool at a location spaced apart from the axis of rotation of the cutting tool, at a location spaced apart from the axis of rotation of the cutting tool, OR wherein the frame includes an aperture through which food processed by the cutting tool is able to pass when the cutting tool is supported by the frame, wherein the cutting tool comprises a cutting member, and wherein the aperture is dimensioned to be at least as large as an area traced by the cutting member when rotating, OR wherein the aperture is offset from the axis of rotation of the rotating drive (e.g., the frame 14 supports the cutting tool 2, 3 at 15 which is spaced apart from the axis of rotation 9).
Regarding claim 93, Rouyer teaches the support comprises a retaining formation (e.g.,16) for preventing the cutting tool from rotating about the axis of rotation of the rotating drive, OR wherein the support is arranged so as to retain the cutting tool in a fixed position (e.g., via 17, 18), OR wherein the support is in the form of a flange, OR wherein the support is arranged so as to support a base of the cutting tool.
Regarding claim 95, Rouyer teaches an engagement formation (e.g., 16) for engaging the rotating drive of the food processor, and further comprising a transmission (e.g., 22) for transmitting drive from the rotating drive to the cutting tool, OR wherein the transmission OR engagement is also the support for the cutting tool, OR wherein the transmission includes an internal gear and/or a ring gear.
Regarding claim 96, Rouyer teaches the frame is arranged to support the cutting tool to pick up drive directly from the rotating drive (e.g., 23, 24 collectively via 22), and the adaptor comprises no intermediate transmission between the cutting tool and the food processor (e.g., 22 is part of 14 which directly supports the cutting tool).
Regarding claim 97, Rouyer teaches the frame is adapted to cooperate with at least one of: a lip, rim or an internal wall of a bowl of the food processor; a formation on the bowl for supporting a lid for the bowl; or a drive outlet of the food processor, OR wherein the adaptor is shaped and arranged to fit within the bowl (e.g., the frame 14 is supported on a support 25 which is part of a drive outlet of the food processor).
Regarding claim 99, Rouyer teaches the frame is orientated to support the cutting tool so that the axis of rotation of the cutting tool is parallel to the axis of rotation of the rotating drive of the food processor, OR wherein the frame comprises a hollow spindle about which the cutting tool rotates, preferably wherein, when the cutting tool is supported by the frame, the hollow spindle extends only towards the cutting tool, OR wherein the cutting tool is permitted to spin when supported in the frame, OR further comprising a blocking member for blocking food from coinciding with the axis of rotation of the cutting tool when food is being processed by the cutting tool (e.g., the element 14 is oriented so that the axis of rotation 9 is parallel to an axis of rotation of the rotating drive (e.g., fig. 3).
Regarding claim 100, as best understood, Rouyer teaches a food processing attachment for a food processor comprising a rotating drive, the attachment comprising an adaptor according to Claim 98, and a cutting tool (e.g., 2, 3) for use with the adaptor comprising: a cutting member (e.g., 2, 3); and an engagement shape (e.g., 17, 18) on the periphery of the cutting member for picking up drive from the rotating drive (e.g., via 16 and 22) so as to rotate the cutting member, wherein the engagement shape is spaced apart from the axis of rotation of the cutting tool (e.g., the elements 17, 18 are spaced apart from the axis of rotation 9).
Regarding claim 101, Rouyer teaches the cutting tool is disk or cone shaped and/or is removable from the adaptor (e.g., 2, 3).
Regarding claim 102, Rouyer teaches the cutting tool further comprises a corer or a prong arranged coaxially with the axis of rotation of the cutting tool, OR wherein the further cutting member is orientated to cut at least in the same direction as the cutting member, OR further comprising a reversed cutting member orientated to cut in a different direction opposite to the cutting member (e.g., the cutting members 2-3 are orientated to cut in the same direction).
Claims 85 and 94 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conti (US 2014/0262669).
Regarding claim 85, Conti discloses all the positively recited elements of the invention including an adaptor for a food processor having a rotating drive, the adaptor comprising:
a frame (e.g., at 110A); 
the frame being supported by the food processor (e.g., fig. 1);
a support (e.g., 226) for a cutting tool (e.g., 230), wherein the frame is arranged to permit the cutting tool to pick up drive from the rotating drive (e.g., 274, fig. 18) so as to allow the cutting tool to rotate about an axis (e.g., at JA) that is offset from the axis of rotation of the rotating drive (e.g., at 274, fig. 18); and
wherein the adaptor or food processor is provided with a lid (e.g., 120) having a feed tube (e.g., 122), and wherein the frame is configured to align the cutting tool with the feed tube when the cutting tool is supported by the frame (e.g., the cutting tool is aligned with the feed tube when the lid is mounted on the frame).
Regarding claim 94, Conti teaches an aperture (e.g., an aperture receiving a shaft at 274, fig. 18) for receiving the rotating drive of the food processor, wherein the aperture for receiving the rotating drive of the food processor has a diameter that is substantially the same as the diameter of the rotating drive, the aperture thereby acting as a bearing for the rotating drive, OR wherein the aperture for receiving the rotating drive of the food processor has a diameter that is substantially larger than the diameter of the rotating drive, thereby to provide clearance between the rotating drive and the aperture (e.g., fig. 18, the aperture for receiving the rotating drive of the food processor as shown on fig. 18 has a diameter that is substantially larger than the diameter of the rotating drive at the shaft of 274), thereby to provide clearance between the rotating drive and the aperture (e.g., fig. 18.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724